 MICHIGAN LUMBERFABRICATORS, INC.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE579The activities of Respondent, set forthinsection111,above, occurringincon-nection with its operations, described in section 1, above, have a close, intimate, andcuhstantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActI shall also recommend that theelection in Case 21-RC-3404 be set aside.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.InternationalAlliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada (IATSE) and National Associa-tion of Broadcast Employees and Technicians, CIO (NABET), are labor organiza-tions within the meaning of Section 2 (5) of the Act2By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.3The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication IMICHIGAN LUMBER IaAI5RICA'1'ORS,INC.andLOCAL 128.INTERNATIONALUNION, UNITED AU'I'O31 OBI1,11,«()RICERSOFA-mi RI('A,AFL.CaseNo.7-CA-901.Febi,wti,y 10, 1955Decision and OrderOn September 14, 1954, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, recommendingthat the complaint herein be dismissed, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Coun-sel filed exceptions i to the Intermediate Report with a supportingbrief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations except as modified herein.We find, as did the Trial Exannner,l that the work stoppage ofMarch 19, 1953, during the working hours was not for the purpose of-No exceptions were taken by the General Counsel to the Trial Examiners recom-mendation that the complaint as to 11lattice should be dismissed.2 In agreeing with the Trial Examiner's finding that the concerted activity in whichTiitz was engaged was not protected, nne do not rely on his finding that the Union de-111 NLRB No. 95.344056-55-vol. 111-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDstriking as a means of bringing pressure upon the Respondent con-cerning the satisfactory settlement of the pending grievance, but wasfor the purpose of informing the union membership of the latest offerof the Respondent concerning that grievance."Moreover,assumingarguendo that the work stoppage was in the nature of a strike, theUnion's contract with the Respondent provides that no work stoppagemay be authorized by the Union until the final step of the grievanceprocedure has been utilized or while a grievance is being adjusted.'Upon the facts of this case, it is clear that no final impasse had beenreached and that the grievance procedure had not yet been exhausted,as evidenced by the fact that the purpose of the meeting was to givethe employees an opportunity to accept or reject the Respondent's com-promise offer on settlement of the grievance.We find, therefore, thatthe stoppage was in violation of what was in effect a no-strike agree-ment, which action the Board has held to be unprotected activity.'As the activity spearheaded by Fritz was not protected, his dischargefor having participated therein cannot constitute a violation of theAct.In view of the above, we find, as did the Trial Examiner, that theRespondent did not commit any violation of the Act.We shall, ac-cordingly, dismiss the complaint in its entirety.[The Board dismissed the complaint.]ceded to employ the technique of holding special meetings during working hours to forcethe Respondent to terms on the grievance," or that "it was the intention of the Unionto hold as many unannounced work stoppages during working hours as necessary untilthe grievance was settled," as these findings are not supported in the record.3 The Board has ruled that the holding of union meetings away from the plant duringworking hours and without the Employer's permission is not protected concerted activity.Gulf Coast Ott Company, 97NLRB 1513, 1516. See alsoRichardson Manufacturing Com-pany,109 NLRB 136.' Section 11."The Union and its members agree that it will not authorize or ratifyany strike, slowdown, sitdown, picketing, cessation of work or acts affecting production,or stoppage of work with respect to any grievance or dispute until the final step of thegrievance procedure, as set forth in this Agreement, has been utilized in an effort to reacha mutually satisfactory settlement."Section 9: "The settlement of all grievances shallbe reduced to writing, in words agreeable to both parties, and shall be written on or at-tached to each copy of the written grievance and signed by the representatives involved.It isclearly understood that there must be no stoppage of work during the discussionsand while a grievance is being adjusted."cWagner Electric Corporation,105 NLRB 1;StockhamPipe Fittings Company,84NLRB 629.Intermediate ReportSTATEMENT OF THE CASECharges having been filed by Local 128, internationalUnion, UnitedAutomobileWorkers of America,AFL, hereincalled theUnion,a complaint and notice of hear-ing having been issued and served by the General Counsel,and an answer havingbeen filed by Michigan Lumber Fabricators,Inc., herein called the Respondent, thehearing involving allegations of unfair labor practices in violation of Section 8 (a)(1) and(3) and Section 2 (6) and(7) of the Labor Management Relations Act,1947, hereincalled theAct, bythe Respondent was held beforeW. GerardRyan, theduly designatedTrialExaminer at BayCity,Michigan.At thehearing full opportunity to be heard,to examine and cross-examine wit-nesses, to introduce evidence pertinent to the issues,to argue orally upon the record, MICHIGAN LUMBER FABRICATORS, INC.581and to file briefs, proposed findings, and conclusions, was afforded all parties.Mo-.tions by the General Counsel and the Respondent to conform the pleadings to theproof with respect to minor matters such as the spelling of names, and dates weregranted.At the conclusion of the hearing, oral argument was waived.The Respondent has filed a brief.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is now and at all times herein mentioned was a corporation, dulyorganized under and existing by virtue of the laws of the State of Michigan, main-taining its principal office and place of business in Elkton, Michigan, herein calledtheMichigan plant, where it is engaged in the manufacture, distribution, and saleof lumber products.During the calendar year 1952, which is representative of alltimes herein material Respondent, in the course and conduct of its business opera-tions, sold and shipped in interstate commerce from its Michigan plant to customerslocated outside the State of Michigan, products valued at $116,000.I find the Respondent is engaged in commerce within the meaning of the Act andthat the purposes of the Act will be effectuated by asserting jurisdiction over it.II.THE LABOR ORGANIZATION INVOLVEDIt has been stipulated and I find that the Union is a labor organization within themeaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleged that the Respondent on or about March 29, 1953, andMay 27, 1953, did discharge, lay off, and/or terminate the employment of MatthewFritz and George Albert Mattice, respectively, and thereafter did fail and refuse toreinstate and/or reemploy either of them for the reason that they joined, assisted,and maintained membership in the Union, engaged in activities in its behalf, and en-gaged in other concerted activities for the purpose of collective bargaining or othermutual aid or protection, in violation of Section 8 (a) (3) and (1) of the Act.The answer admitted that on or about March 20, 1953, and May 27, 1953, the Re-spondent discharged and terminated the employment of Matthew Fritz and GeorgeAlbert Mattice, respectively, and that it has refused to reinstate or reemploy them,because (a) Matthew Fritz was discharged by the president of the Respondent forleaving the plant during working hours on March 19, 1953, without first having ob-tained permission from his foreman, contrary to company rules; and because he wasthe leader of an unauthorized work stoppage on March 19, 1953, and, as an officialof the local Union, failed to take steps to prevent said unauthorized walkout and/orto terminate the same as soon as possible after it occurred; and (b) George AlbertMattice was discharged with the approval of the union-shop committee because hiswages with the Respondent had been garnisheed for the sixth time, subsequent toprior warning to him by the Respondent that further garnishee process would resultin his discharge.The answer denied the commission of any unfair labor practices.Following an election ordered by the Board in the early part of 1951, the Unionwas certified as the collective-bargaining agent.Thereafter, the Union and the Re-spondent entered into collective-bargainingagreementsin June 1951, February 1952,and February 1953. In the agreement, a grievance procedure was included whichprovided that the Union and its members would not authorize or ratify any strike,slowdown, sitdown, picketing, cessation of work, or acts affecting production orstoppage of work with respect to any grievance or dispute until the final step of thegrievance procedure, as set forth in the agreement, had been utilizedin aneffort toreach a mutually satisfactoryagreement.On March 2, 1953,1 the Respondent discharged employees Thompson and Keller-man.The record fully contains the reasons why they were discharged but there isno reason to discuss the merits of the situation for the purposes of this IntermediateReport. It is sufficient that a grievance existed between the Union and the Respond-ent asa result of those discharges.Paul Lorentzen, treasurer and a director of the Respondent, testified that on Mon-day,March 2, the union-shop committeeconsistingof Matthew Fritz, president ofthe Union, George Albert Mattice (at times referred to as Albert Mattice), vice pres-ident of the Union, and Walter Hanke, met with him and Leonard Fritz, the Re-'All dates hereinafter mentioned refer to the year 1953,unless otherwise indicated. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent's superintendent, to discuss the discharge of Thompson and Kellerman.After Lorentzen told the committee why they had been discharged, the committeefiled a grievance with Lorentzen.2Lorentzen testified that the next meeting on the,Thompson grievance was on March 5, that he was supposed to have known of themeeting for the 5th but for some reason did not know of it and was not preparedfor the meeting that he told Kenneth Wells, the International union representative,several times that he was not prepared for the meeting whereupon Wells becameangry and stated, "You take them back, or else"; that after Wells "cooled down,"March 9 was then selected as the day when Lorentzen would either get in touch withthe committee to give them a decision on the matter or to arrange another meeting.On March 9, Lorentzen arranged with the committee to hold a meeting on the matteron March 13. Lorentzen testified that the meeting was held on March 13, lastedli/ hours, and the Respondent offered to take Thompson back without pay for hislost time.Lorentzen testified that the committee discussed the offer while the meet-ing was in recess for a short time and then they returned to say the Union's finaloffer was reinstatement with loss of pay only for 3 days.Lorentzen testified thatthemeeting of March 13 was the last formal meeting, other than the meeting ofMarch 16 when the committee came in and informed Superintendent Fritz andLorentzen that the entire Union had met on March 13 and after a vote had beentaken authorized a strike to be called any time within 6 months.Matthew Fritz, the president of the Union, testified that on March 2, he withothermembers of the bargaining committee 3 met with Lorentzen and LeonardFritz in the company office to discuss the Thompson and Kellerman discharge. TheRespondent refused to do anything about it, so Matthew Fritz prepared a writtengrievance slip, but Lorentzen and Leonard Fritz refused to sign it, stating that theboard of directors had voted on the discharges.Matthew Fritz testified that onMarch 3 the union bargaining committee met with Lorentzen and the Respondent'sattorney, Thomas McAllister, in an attempt to settle the grievance.The Respondentrefused to reinstate Thompson and the Union's position was that he should be rein-stated with full back payNothing was accomplished at that meeting.MatthewFritz testified that the next meeting was on March 4 at which time the committeeand Kenneth Wells were present on behalf of the Union; but except for ThomasMcAllister who was there, Fritz did not recall who the others were who representedthe Respondent.Fritz testified that at the meeting on March 4, the Union contendedfor reinstatement but the Respondent refused.Fritz testified that he could notremember the exact date of the next meeting on the grievance but it was approxi-mately a week or two later; then he testified he thought it occurred in the followingweek, then he finally fixed the date as March 12 at which time Wells and the bargain-ing committee represented the Union and Thomas McAllister represented the Re-spondent.Fritz testified that the Respondent at that meeting refused to reinstateThompson, and the Union suggested that he be reinstated with a loss of 3 days' pay.Fritz testified that the grievance was not settled and did not recall if anything wasdecided with respect to future processing of the grievance.Fritz continued to testifythat a regular union membership meeting was held on March 13 at which time themembers voted to authorize a strike on the Thompson grievance but left the actualcalling of the strike to the discretion of the union bargaining committee and theInternational.Fritz testified that on the Monday (March 16) following the unionmeeting, he and other members of the committee notified the Respondent of theinstructions that had been given by the Union at the meeting of March 13. Fritztestified that on Tuesday or Wednesday of the week following the union meeting(March 17 or 18) the bargaining committee and Wells met with Lorentzen andMcAllister, at which time the Respondent "again" agreed to take Thompson backwith a 2-week layoff 4 but the Union still contended 3 days' loss of pay was sufficientdiscipline.Fritz testified that at that meeting, the Respondent was notified that astrike vote had been taken, and also notified by Wells that "the union meetingswould alternate the time of the day and the night shift" but the representatives ofthe Company said nothing in reply. Fritz testified that on March 19, a special meet-ing of the union membership was held in order to inform the Local of what hadtaken place at the meetings with the Respondent on March 17 or 182The Union dropped the Kellerman grievance when it was discoveied that he could notlegally be employed because he was under age3The committee is iefeired to as the bargaining committee at times and also as theshop committeeSMarch 16 would have been 2 weeks from March 2, the date when Thompson was dis-charged MICHIGAN LUMBER FABRICATORS, INC.583Kenneth Wells, International representative of the Union, testified that he first metwith the Respondent on the Thompson grievance on or about March 4The Unionwas represented by Wells and the bargaining committee, and the Respondent wasrepresented by Lorentzen, McAllister, and Smith .5The Union took the position thatThompson should be immediately returned to work with full back pay. The Re-spondent took the position that he had been discharged after the board of directorshad agreed upon it and he would not be reinstatedWells testified that the nextmeeting on the Thompson grievance was held on March 11 or 12, at which time heremembers McAllister or Lorentzen as the only one present.At that meeting theCompany still refused reinstatement but the Union modified its position to suggesthe be reinstated with loss only of 3 days' pay.The Company refused to considerthe proposal.Wells testified that he told the Respondent at that meeting that untilthe Thompson grievance was processed and settled it would be necessary for theUnion to hold meetings at intervals in order for the membership to consider what-ever proposals the Company might have; and, because the Union felt it necessary,those meetings would be alternated as far as the starting time of the meeting was con-cerned between the day shift and the night shift.Wells testified that on March 13a regular meeting was held and a report made to the membership with respect to thestatus of the grievance and that the membership took a strike vote and also author-ized the executive board and the International Union to call such meetings as mightbe necessary to consider any future proposals or changes in the Company's attitude.Wells testified that after the union meeting of March 13, a further meeting was heldwith the Company on March 18, at which time Wells and the bargaining committeemet with Lorentzen.6The Company then said it would return Thompson to workwithout any back pav as of that date or "approximately that date, or approximately atwo-week layoff for him."The Union maintained its position that 3 days' loss ofpay was sufficient disciplineWells testified that he reiterated the fact that the Unionwould have to take to the membership the change of the position on the part of theCompany who would have to act in the matter, but as far as he and the committeewere concerned they would not accept the Respondent's proposal.Wells testified thatduring the meeting with the Company on March 18 he notified it that a strike votehad been taken and if necessary a strike would ensue; and that the strike vote wasgood for a period of 6 months.Matthew Fritz testified that on March 19 the executive board and the stewards metat 2.30 p m., during a 10-minute rest period and decided to hold a special unionmeeting at 3 o'clock that day in a theater in town in order to inform the Local asto what had taken place in connection with the Thompson grievance. Fritz testifiedthat with respect to the calling of regular union meetings the practice had been thatthey were called at 4.30 p m. (the end of the day shift) and if the meetings ex-tended beyond 5 p m , the starting time for the night shift, then the night shift wouldwork late in order to make up such lost time; and that this arrangement had been ineffect for approximately 1 year.On cross-examination, Fritz admitted that neverbeforeMarch 19 had there been a special union meeting during working hours 7Fritz testified that at the regular union meeting held on March 13, it had been de-cided that the committee and the International would hold meetings to inform theLocal of whatever was necessary; and it was left to the committee and the executiveboard to decide the time of those meetings.At the meeting at 2:30 p. m., during therest period on March 19, it was decided that the committee and the stewards wouldnotify the employees of the special meeting to be held that day.George Hill, called_by the Respondent, testified that he first knew there was to bea special union meeting on March 19 at 15 minutes before 3 p. m., when MatthewFritz said, "We are going out at 3 o'clock or when I put my hat and coat on." Hillworked in the saw room in the same department with Fritz.Phaon Bennett, called by the Respondent, testified that he is recording secretaryof the Union and worked in the saw department with Matthew Fritz; that be didnot participate in the conference during the rest period from 2.30 p. m. to 2:40 p. m.and knew nothing about it; that Fritz told him at 2:45 p. m. on March 19 to go out,that there was going to be a union meeting.John Taylor, called by the Respondent, testified that he worked in the saw depart-ment with Matthew Fritz and believes it was Steward Ellicott who told him whenWells did not identify which Smith in the Respondent's employ he referred toaWells testified that he particularly remembers the date was March 18 because (1)the grievance was still being processed, (2) he checked his record consisting of his itinerarysheet, and (3) the Company on that particular day changed their previous position.IThe iecoid does not show that the night shift worked late on March 19 to make up 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe saw Fritz put on his coat to follow him. Taylor punched out with the rest andwent to the meeting.Norman Armstrong,called by the Respondent,testified that Matthew Fritz told himwhen he put his hat and coat on to follow him,that there was going to be a specialmeeting held at 3 p. inMaynard Martin, called by the Respondent,testified that Matthew Fritz told himthere was to be a union meeting; that he was not told to leave, but followed thecrowd when it went out and attended the meeting.He worked in the saw depart-ment with FritzHazen Parker, called by the Respondent,testified that he is the janitor and wastold by either Ellicott or Matthew Fritz there was to be a special meeting and thatwhen the rest went he should go too.He left at 3 p. in., with the others.Robert Maurer,called by the Respondent,testified that he did not know at anytime prior to March 19 that the men were going to leave at 3 p. in.Lee Rockefeller,called by the Respondent,testified that a few days prior to March19 he was told there would be a union meeting but did not know exactly when itwould be; that word was not passed to him about the meeting but when he saw theothers punching out he followed,concluding that this must be the meeting.Wesley Scott,called by the Respondent,testified that he did not know anything-about the meeting on March 19 until he reported for work that night at 5 p.in., andhis steward then told him that the day crew went out.Sanborn Smith,called by the General Counsel,testified that he has been a mem-ber of the Union since it was organized;that he is now vice president,having suc-ceeded Mattice when Mattice was discharged,thatMatthew Fritz called the meetingof the committee and the stewards for the rest period from 2 30 to 2:40 p. m.; andthat Fritz suggested that a special meeting he held when the meeting opened at2:30 p. in.Bernard Stiebe,called by the General Counsel, testified that he had been em-ployed by the Respondent from October 15,1952,until he left its employ on July26, 1953; that he did not attend the meeting at the theater on March 19 becausehe did not work after 12 o'clock noon,but had been told by Tom Welch, a unionmember who scaled lumber, that there was going to be a special meeting that day.At 3 p.m., accordingly,on March 19,all the employees who were working at thattime (over 60 on the day shift)stopped work 11/2 hours before the end of the dayshift, punched out their timecards,and left the plantA meeting of the day shiftemployees was held from approximately 3:15 p. in to 4:45 p in. at a theater inthe town.None of the 25 employees on the night shift attended the meeting orknew that it had been called.Matthew Fritz, together with all the employees on the day shift who had walkedout of the plant on the previous afternoon,returned to work the next morning at8 o'clock.Matthew Fritz testified that Alex Fligger,his foreman,said nothing tohim about the meeting on the previous day but about 11:30 a. in., Fligger told himthatWebb(the president of the Respondent)wanted to see Fritz,adding, "takeyour boots and all of your belongings with you." Fritz replied, "No,Iwant tosee the committee before I do that." Fligger stated that Webb wanted to see onlyFritz, so Fritz went in to see Webb.Also present with Webb were the Respondent'streasurer,Lorentzen,Vernon Holcomb,secretary of the Respondent, Leonard Fritz,superintendent,and Fligger.Matthew Fritz testified that Webb handed him a dis-charge slip and some paychecks.8He testified that when he inquired about filing agrievance,Webb refused,saying, "You don't work here anymore,the committee haswork to do.You are fired";and that Webb concluded his statement by saying,"you are not talking to Ken Wells now,you are talking to Jim Webb, how do youlike that?"Fritz testified that he thereupon left the plant but returned again about2 p. in. that same day in an attempt to file a grievance,but that Webb again refusedto entertain a grievance, repeating that Fritz was fired and the committee had workto do.Fritz testified that Lorentzen'and Holcomb were also present at that time,and that Webb told him if he came into the plant again to make sure that he cameinto it through the office.Following the discharge of Fritz on March 20, Albert Mattice, vice president ofthe Union and a member of the bargaining,shop, and grievance committee,testifiedthat he notified Foreman Charles Cummins that he wanted to arrange a meetingwithWebb.The meeting was arranged and Mattice and the committee went tosThe discharge slip addressedtoMatthewFritz and signed by James R Webb stated :You are discharged for the following reasons : Should it become necessary for youto leave the plant duting working hours, obtain permission from your foremanThis,you did not do on March 19, 1953 MICHIGAN LUMBER FABRICATORS,INC.585Webb's office where, besides Webb, Lorentzen and Holcomb were present.Matticewas spokesman for the Union and informed Webb that they had come to find outifMatthew Fritz had been legally discharged.Webb replied that was afoolishquestionto ask and said that Fritz knows why he was discharged.Webb said thatFritz had a slip of paper to show it and inquired why the committee did not returntowork.Laverne Ellicott, a member of the committee, testified that Webb alsosaid the committeehad more important work to do and they better get back toitbefore somebody else would go.Mattice testified that as they arose to leave,Webb asked who was vice president of the Union and when Mattice replied that hewas vice president, Webb said he wanted to have a word with him personally. Thecommittee then went out and Webb said to Mattice, "You know the rules of thecompany, don't you?"When Mattice replied that he knew the rules, Webb con-tinued, "Well, I am warning you that any more garnishees and you aregoing to bedischarged."Webb then added, according to Mattice's uncontradictedtestimony(Webb did not testify), "You know these G- d- communists, you look like one,you act like one and that's what you are, Fritz is the same as you are and therest act like it "Mattice replied to Webb, saving, "I never was and never will be,Idon't have to take that kind of talk."Webb answered, "That's what you think.What are yougoing todo about it?"Matticerepliedthat hewas going to leavethere and thereupon left Webb's office.The General Counsel produced the testimony of several witnesses whose testimonyisuncontradicted that Webb had never before discharged an employee and that noother employee, except Matthew Fritz, had been reprimanded, disciplined, or dis-charged for participation in leaving the plant early on March 19.The Respondentproduced testimony, also uncontradicted, that Webb was taking over the duties ofNorbert J. Smith, vice president and general manager, who was on vacation duringthe month of March; and that Norbert J. Smith, in the course of his duties in thepast had discharged several employees; and that the superintendent and foremenhad discharged employees in the pastLaverne Ellicott testified that the executive board of the Union met at his homein the evening of March 20 and voted to call a strike to be effective on the nextworking day, Monday, March 23; and that the strike was called specifically becauseof the discharge of Matthew Fritz, the president of the Union.Matthew Fritz testi-fied that he also attendedthatmeetingand they voted to strikebecause of his dis-charge.Kenneth Wells testified that he was not present at the meeting, but it wasvoted to call the strike because there was a grievance that had been compoundedby the discharge of the union president, and the Respondent had refused to allowa grievance to be filed.Wells explained that the membership had previouslyauthor-ized a strike by vote on March 13, and if the situation had become more compli-cated and there were more grievances it did not change the fact that the member-ship had authorized a strike.He testified further that the primary reason forcallingthe strike on March 23 was the discharge of the union president and the contiibut-ing reasonwas that he was not allowed to file a grievance and they had no way tofile a grievance.Wells also testified that the Thompson grievancehad no bearingon the strike.Wells testified that on April 8, a meeting was called by a State mediator for a dis-cussion onthe Thompson grievance at which time the Respondent withdrewits prioroffer to reinstate Thompson without pay and refused to reinstate him.At the sametime the Union requested the Respondent to reinstate Matthew Fritz; but the Re-spondent refused and declined to submit either case to arbitrationThe strike continued from March 23 to April 13 when the men returned to workfollowing aletter from the Union dated April12 informing the Respondent that onthat date the Union had voted to end the strike and return to work on April 13, withthe case of Matthew Fritzpending.George Albert Mattice became a member of the Union in April 1950 or 1951 whenitwas first organized and continued as a member thereafterHe was a member ofthe union bargaining committee(also called the shop committee and the grievancecommittee)At the time of the discharge of Matthew Fritz on March 20, he wasvice president of the Union.The conversations on March 20 between Webb andMattice have already been set forth above, particularly Webb's inquiry as to who wasvice president of the Union and followed by his warning to Mattice that if anothergarnishee process were filed involving Mattice that he would be discharged.PriortoMarch 20, Mattice had been the defendant in 4 garnishment proceedings andafter that date he was involved in 2 more.On March 20 the Respondentnotified himin writing-This is to advise you, if any further garnishments are served against you, youwill be discharged. 586DECISIONS OG NATIONAL LABOR RELATIONS BOARDOn April 28, Mattice's wages were garnisheed for the fifth time by a creditor, WalterBittner; and on May 26, Mattice's wages were garnisheed for the sixth time by anothercreditor.He was discharged on May 27 by Lorentzen. Sanford Smith of the shopcommittee and other members of the committee were consulted by the Respondentbefore the discharge of Mattice and they approved his discharge.Mattice filed nogrievance as a result of his dischargeFrom October 1951 to November 20, 1953, the Respondent had been served ingarnishee proceedings on 11 occasions involving its employees.Mattice was theonly one who was involved in more than one proceeding. Phaon Bennett, recordingsecretary of the Union, was involved in garnishee proceedings in November 1953, buthe was not dischargedHowever, that was the only time that Bennett had been in-volved in such proceedings with the Respondent.In addition to the foregoing, the General Counsel introduced uncontroverted evi-dence of the personal animosity of James Webb, the president of the Respondent,towards the Union.As early as March 1951 during a conference with a Board fieldexaminer,Webb stated, in reply to a question as to whether he intended to complywith the law regarding the election and the results, that he would do anything, legalor illegal, to keep the Union out of the plant.During the negotiations followingthe election, his presence was not conducive to harmonious relations and it was notuntil after he stopped attending the bargaining sessions that they progressed to thepoint where an agreement was effectuated.Webb, however, took no part in laborrelationsmatters in the plant from February 1952, until he discharged MatthewFritz on March 20, 1953.The fact that Webb discharged Fritz loses some of itssignificance because of the fact that Webb was performing the duties of Norbert J.Smith during the month of March while Smith was on vacation; and it further ap-pears that the Respondent's board of directors were consulted in the matter of thedischarge of Fritz.A. Conclusions and findings with respect to the discharge of Matthew Fritz andGeorge Albert MatticeWhile an employer may not discriminate against his employees because they haveengaged in activities protected by the Act, he retains complete freedom to disciplineor discharge his employees for any other or no reason at all.(Associated Press vN. L. R. B ,301 U S. 103, 132.) To establish discriminatory motive on the part ofthe Respondent herein, the General Counsel has the burden of proof to establishsuch fact, by the preponderance of all the evidence.While there is evidence as tounion animus on the part of the Respondent's president, and while it may be sus-picious that Fritz was discharged in the setting already described and denied an op-portunity to file a grievance, and that the warning to Mattice concerning futuregarnishments followed immediately upon Webb's hearing from Mattice that he wasvice president of the Union, I am not persuaded that either Fritz or Mattice was dis-charged because either was a member of the Union or active in its behalf.Mem-bership in a union, or activity in its behalf does not immunize an employee againstdischarge.It is only if such membership or activity is the moving cause for thedischarge that it falls within the proscription of the Act.I find that Mattice was discharged by the Respondent for cause, in that, after be-ing warned that he would be discharged if there were any more garnishments, he wasdischarged on May 27, 1953, because the Respondent was served for the sixth time ingarnishment proceedings involving Mattice. I find that the General Counsel hasfailed to prove by the required preponderance of the evidence that he was dischargedfor discriminatory reasons violative of the Act.The complaint with respect toGeorge Albert Mattice should therefore be dismissed.While the Respondent's rule against an employee's absenting himself from workwithout permission may be valid insofar as it concerns individual employees, it isnot applicable to employees leaving their work if such work stoppage be concertedactivity protected by the ActThe question thus presented is whether or not MatthewFritz could legally be discharged for unexcused absence from the plant when thereason for his absence was to participate in concerted activity with the other em-ployees leaving their work for the purpose of attending a special meeting duringworking hours. It is clear from numerous divisions that a strike in violation of ano-strike clause in a contract is not activity protected by the Act. In the instantcase, it is unnecessary to decide whether the work stoppage and walkout of thedayshift violated the "no-strike" clause contained in the grievance procedure in view ofthe Board's decision in the case ofGulf Coast Oil Company,97 NLRB 1513. In thatcase, where no "no-strike" clause was involved, instead of reporting for work at theusual time of 7 a. in., all 11 of respondent's truckdrivers went to the union hall for MICHIGANLUMBER FABRICATORS, INC.587ameetingand then returned to the plant between 9:45 and 10.15 a. in.Around9 a. in., after having attempted, and failed, to ascertain the whereabouts of thedrivers, the employer arranged to obtain new drivers and replaced eight drivers be-fore he knew the old drivers had returned. In that case, the General Counsel con-ceded that the employer was privileged to replace all 11 drivers when they failed toreport to work but contended that the employer, 3 days later, unlawfully refused toreinstate 3 of them who had not been so replaced, with knowledge by then that they,together with others, had abstained from work for the purpose of going to the unionhall.The Board found no merit to the General Counsel's contention. In its decision,the Board stated:Nor do we believe that, apart for any element of discriminatory motivation, theconcerted activity of the old drivers was of a type which immunized themagainst discharge.(Cases cited.)The activity here amounted to an unwar-ranted usurpation of company time by the employees to engage in a sort of unionactivity customarily done during non working time. In election to go to the unionhallwhen they were supposed to be at work, the drivers, for their own con-venience, violated the Respondent's known established reporting rule. In thesecircumstances, we find applicable those cases holding that employees who violatevalid nondiscriminatory company rules in connectionwith theirunion activityare vulnerable to discharge. (Cases cited.) In view of the foregoing, we findthat the Respondent's refusal to give employment on August 21, 1950, to threeof the old drivers did not violate Section 8 (a) (3) of the Act.Applying the decision in theGulf Coast Oilcase,supra,to the facts in the instantcase, it follows that the Respondent could lawfully have discharged and refused toreinstate the entire day shift for their unauthorized walkout on March 19 to attenda special meeting.9I do not consider the fact that Fritz was the only one of more than 60 employeeswho participated in the walkout to be reprimanded or discharged to be of particularsignificance.InKaiser Aluminum and Chemical Corporation,104 NLRB 873, theBoard found no merit in the General Counsel's contention that the discharge of cer-tainemployees for striking in breach of the no-strike clause was violative of the Actin view of Respondent's reinstatement of others who had engaged in the same con-duct.I do not believe that Fritz was selected for discharge because he was the pres-ident of the Union.The evidence shows that, notwithstanding his denial, Fritz wasthe leader in the unauthorized walkout of the day shift;all the others joined himat the given signal when he put on his hat and coat, punched out at the time clock,and left the premises. It is clear to me from this record that when the grievanceconcerning Thompson was not progressing as favorably as the Union had expected,the Union decided to employ the technique of holding special meetings during work-ing hours to force the Respondent to terms on the grievance.In other words, it wasthe intention of the Union to hold as many unannounced work stoppages duringworking hours as necessary until the grievance was settled.Upon all the evidenceand upon the entire record, I find that Matthew Fritz was discharged for cause andthat the General Counsel has failed to prove by the required preponderance of theevidence that he was discharged for discriminatory reasons violative of the Act.Thecomplaint with respect to Matthew Fritz should therefore be dismissed.B. Interference, restraint, and coercionThe complaint alleged that the Respondent violated Section 8 (a) (1) of the Actsince October 5, 1952, by engaging in a continuous course of interference, restraint,and coercion by the following particular acts:(a) By threats of reprisal, urging, persuading, threatening, and warning em-ployees to refrain from assisting,becoming members of, or remaining members ofthe Union.(b) Threatening to discharge employees who engaged in union or concerted ac-tivities and/or activities guaranteed by Section 7 of the Act.(c)Making statements and remarks containing threats of reprisal or force forthe purpose of discouraging union membership and activity.(d)Threatening to discharge employees who resorted to the grievance procedureset forth in the existing collective-bargaining agreement.(e) Bargaining individually with and soliciting employees to return to work dur-ing a certain strike conducted on and after March 20, 1953, in derogation of the9Cf.Rachardson Manufacturing Company,109 NLRB 136,KohlerCo, 108 NLRB 207;TextileWorkers Union of America, CIO, and Personal Products Corporation,108 NLRB743,Pacific Telephone and Telegraph Company,107 NLRB 1547. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's right to represent such employees although the Union was at all times theduly designated exclusive representative of such employees.Harold W. Renn, called by General Counsel, testified that he has been employedby the Respondent since 1950 and at the time of the hearing was a sawer in the saw-mill department, where he is leadman in the crew.He testified that he is a brother-in-law of Norbert J. Smith, the vice president and general manager of the Respond-ent, and that about June 25, 1953, he had a conversation with Smith outside the plantat the front yard.Renn testified that he was on his way home and initiated a con-versation with Smith by saying there was quite a rumpus going on, to which Smithanswered"Yes"; and that Renn then asked Smith what the rumpus was about. Atthat point in his testimony Renn could not recall anything further, and stated thathe had exhausted his memory.He then refreshed his recollection after reading astatement which he had made on July 13, 1953, and testified as follows:Q. Now, will you tell us from your own memory, having refreshed your rec-ollection as to what the conversation was?A. He said some guys were talking smart about things, and I asked him whattheir names were, and he wouldn't mention no names.Q.Was anythingelse said?A. He says something about if they don't play ball there will be more guys getit just like him.Mr. McALLISTER: What was that?The WITNESS' There would be more guys get that just like him, if they didn'tplay ball.Q. (By Mr. Farkas.)Was there anything else said?A. The rumpus I referred about was the case of Mattice.Q.Was there any conversation about him by name?A. No.Q.Was there anything else said in this conversation either by you or by Mr.Smith?A. No.Norbert J. Smith denied that he had made the statement attributed to him by Renn.Renn's demeanor as a witness and his faulty memory impressed me as one whowas not sure of what he was saying. I credit Smith's denial that he made, the state-ment attributed to him by RennAccordingly I find that the Respondent did not,as alleged in the complaint, violate Section 8 (a) (1) by making statements andremarks containing threats of reprisal or force for the purpose of discouraging unionmembership and activity.The complaint to that extent should be dismissedSanborn Smith, called by General Counsel, testified that he has been employedby the Respondent since 1948 in the nailing room; has been a member of the Unionsince it was organized; and at the time of the hearing was vice president of theUnion and also a steward.He became vice president after Mattice was discharged.Sanborn Smith (who is not related to Norbert J. Smith) was called to testify con-cerning a conversation with Norbert J. Smith in support of the allegation in thecomplaint that the Respondent had threatened to discharge employees who resortedto the grievance procedure set forth in the collective-bargaining agreement.Hetestified that he did not recall whether or not he had the conversation in May 1953but did recall a conversation with Norbert J. Smith in connection with loitering inthe toilet but did not remember just when it was.He was asked if the date of May7 would refresh his memory but replied that he did not know the exact date.Hedid recall being in the office discussing the matter with Norbert J. Smith, togetherwith Albert Mattice and Jack Andrus. Sanborn Smith said that Norbert J. Smithtold him he was spending too much time in the rest room but when he wanted toknow who told him "they" would not tell him.When asked if they said anythingelse, Sanborn Smith testified that he could not remember back that far.After testi-fying that his recollection had been exhausted, he read a statement which he hadmade on July 13, 1953, and testified that the statement refreshed his recollection,"in a way."He was then asked to tell what occurred and he testified: "If we werecaught loitering in the restroom any more we would be discharged." SanbornSmith testified further than he denied the accusation and asked who the personwas who had reported him but that Norbert J. Smith refused to tell him. SanbornSmith was then asked particularly if there was any discussion with respect to thefiling of a grievance and replied that Norbert J. Smith told him if he filed a grievancehe would be firedAlbertMattice, called by General Counsel, testified that about May 7 he wascalled into the office by Norbert J. Smith and warned about loitering and smokingin the toilet.Mattice denied the accusation and testified that Norbert J. Smith said MICHIGAN LUMBER FABRICATORS, INC.589if he heard any more of it Mattice would be discharged;whereupon Mattice askedthat the person who made such accusation be identified and called in to face him.He testified that Norbert J. Smith refused to identify the person and said if they filed.agrievance they would be discharged anyway.The General Counsel then askedMattice whether Norbert J.Smith explained what he meant in saying that if hefileda grievance he would be discharged,to which Mattice replied,A. I just didn't get the question.Q. Did he say if you filed a grievance about your being called to the officeyou would be discharged?A.Well, he mentioned discharge there twice, and the way I took it, thatifwe-well,he said if we filed a grievance we would be discharged,and if itwas reported any more we were smoking and loitering in the toilet we would bedischarged.Jack Andrus was not called to testify.Norbert J.Smith,called by the Respondent,denied that he told Sanborn Smithand Albert Mattice that if they filed a grievance they would be fired.He testifiedthat Sanborn Smith, Mattice, and Andrus were in his office but he could not recallwhen it was; but that he gave them notices confirming the conversation.The notices.then were received in evidence which establish the date of the conversation as MayS, 1953.Norbert J. Smith testified as to his conversations with them as follows:A. I brought them in there to reprimand them for what the note indicates,namely, smoking and loiting in the toilet.They wanted to know how I knewabout it,and I refused to tell them.The question of a grievance came up,and I offered them this opportunity to file a grievance,and through the filingof a grievance I would have to prove they were smoking and loitering in thetoilet and thereby reveal my source of information.Now that was all therewas to the grievance angle in this meeting.Q. Did they file these grievances?A. No.The demeanor of Sanborn Smith and Mattice as witnesses including SanbornSmith's faulty memory and Mattice's apparent confusion because the word dis-charge was mentioned twice in the conversation leads me to question the reliabilityof their testimony. I credit the testimony of Norbert J. Smith.His demeanor andtestimony persuades me that he had a clear memory of what he said on the occasion.Accordingly I find that the Respondent did not, as alleged in the complaint, violate.Section 8 (a) (1) by threatening to discharge employees who resorted to the griev-ance procedure set forth in the existing collective-bargaining agreement.The com-plaint to that extent should be dismissed.With respect to the allegation in the complaint that the Respondent violated theAct bybargaining individually with and soliciting employees to return to workduring a certain strike conducted on and after March 20, 1953, the testimony onthat situation consists of that of Albert Mattice and Alexander Fligger.AlbertMattice, called by the General Counsel, testified that he participated inpicket duties during the strike which began on March 23; that while he was onpicket duty, Foreman Alexander Fligger approached him one morning between 7and 10 o'clock and said, "Why don't you boys go back to work?"That Fligger saidfurther, "You can go back any time but as far as Matt Fritz is concerned, the com-pany will never take him back."Mattice testified that Bernard Stiebe was standinga few feet away and heard the conversationStiebe, who testified concerning othermatters, was not questioned in this regard.Alexander Fligger, called by the Respondent, testified that while the picket linewas there he worked from 4 p. in., to 12 midnight; but on Saturdays his hours werefrom 4 o'clock in the afternoon to 8 o'clock Sunday morning.He testified that he hada conversation with Mattice one morning about 8 o'clock which was the only timehe had seen him there, that Mattice was sitting in an automobile with Stiebe; thatFligger was "kidding" Mattice about looking rough and remarked to Mattice thathe looked rough and Mattice answered that he was rough and explained that he hadbeen on a little drinking spree and had been locked up. Fligger testified that therewas no conversation had about them going back to work.With the testimony of Mattice and Fligger squarely opposed, and no testimonyfrom Stiebe who might have affirmed one or the other, I conclude that the GeneralCounsel has failed to prove such allegation by the required preponderance of evi-denceAccordingly the allegation in the complaint that the Respondent violated theAct by bargaining individually with and soliciting employees to return to work inderogation of the Union's right to represent such employees should be dismissed. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereisno evidence in the record to support the allegation in the complaint thatthe Respondent violated theAct bythreats of reprisal, urging,persuading,threaten-ing,and warning employees to refrain from assisting,becoming members of, orremaining members of the UnionAccordingly,the complaint to that extent shouldbe dismissed.There is no evidence in the record to support the allegation in the complaint thatthe Respondent threatened to discharge employees who engaged in union or con-certed activities and/or activities guaranteed by Section7 of the Act.Accordingly,the complaint to that extent should be dismissed.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The Respondentis engaged in commerce within the meaning ofSection 2 (6)and (7) of the Act.2.The Unionis a labor organization within the meaningof the Act.3.TheRespondent has not engaged in any unfairlaborpracticeswithin themeaning of Section 8 (a) (1) and(3) of the Act.[Recommendationsomittedfrompublication.]DURASTEELPRODUCTSCOMPANYandLOCAL 990,INTERNATIONAL.UNION, UNITEDAUTOMOBILE WORKERS OF AMERICA(UAW-AFL),PETITIONER.CaseNo. 21-RC-3477.February 10, 1955Supplemental Decision and DirectionPursuant to a Decision and Direction of Election issued by the Boardin the above-entitled proceeding on July 16, 1954,' an election by secretballot was conducted on August 3, 1954, under the direction and super-vision of the Acting Regional Director for the Twenty-first Region,among the employees of the Employer in the unit found to be appro-priate.Following the election, a tally of ballots was' furnished theparties.The tally shows that 118 votes were cast; 4 were cast for thePetitioner and 114 were challenged.No objections to the conduct ofthe election were filed by either of the parties.As the challenged ballots were sufficient in number to affect theresults of the election, the Acting Regional Director, pursuant to theBoard's Rules and Regulations, conducted an investigation and, onSeptember 29, 1954, issued and served upon the parties his report onchallenges.In his report, the Acting Regional Director recommendedthat challenges to the ballots of certain individuals be sustained andthe challenges to the ballots of other individuals be overruled and thattheir ballots be opened and counted. Thereafter the Intervenor, UnitedElectrical, Radio & Machine Workers of America (UE), Local 1421,within the time for filing exceptions, filed "An Appeal" from theActing Regional Director's report, in which it requested the Boardto reject the report and order a hearing in this matter.The Inter-venor's requests are hereby denied.1 ] 09 NLRB 179111 NLRB No. 100.